384 U.S. 212
86 S. Ct. 1453
16 L. Ed. 2d 479
UNITED STATESv.Ray S. FISHER.
No. 700.
Supreme Court of the United States
May 16, 1966

Solicitor General Marshall, Assistant Attorney General Vinson, Beatrice Rosenberg and Ronald L. Gainer, for the United States.
Joseph H. Stamler, for appellee.
PER CURIAM.


1
The motion to affirm is granted and the judgment is affirmed.


2
Mr. Justice HARLAN would set the case for argument, postponing consideration of jurisdiction to the hearing of the case on the merits.